DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/15/2020 has been considered by the examiner.
Claim Objections
 	Claim 9 is objected to because of the following informalities:  in claim 9, line 3, “the second” lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 11 is rejected under 35 U.S.C. 102a1 as being anticipated by Chong (US 2019/0115756).
 	With respect to claim 11, Chong discloses a method of operating a power distribution system, comprising: regulating, by OR-ing controllers (Fig. 1 1 105), transmission of power from a main power path (Fig. 1 111a) to a main power bus (Fig. 1 106) and sub-buses (Fig. 1 108a-108x) coupled to the main power bus; transmitting, through the sub-buses, power from the main power path or a backup power path (Fig. 1 111b) to respective components (Fig. 1 130a-130x) corresponding to the sub-buses; acquiring, by a microcontroller (Fig. 2A 200), data (Fig. 2A data from CMC and VMC 210a-210c) in each of the sub-buses; and controlling, by the microcontroller, operations (Fig. 2A opening and closing of Relay 212a-212c) associated with each of the sub-buses based on the acquired data. 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2019/0115756) in view of Ives (US 2020/0303947).
 	With respect to claim 1, Chong discloses a power distribution system comprising: OR-ing controllers (Fig. 1 105) configured to regulate transmission of power from a main power path (Fig. 1 161a) and a backup power path (Fig. 1 161b); terminals (Fig. 1 130a-130x) through which power from the main power path or the backup power path is transmitted to respective components corresponding to sub-buses (Fig. 1 107a-107x,108a-108x); and a microcontroller (Fig. 2 200) configured to acquire data (Fig. 2 data from 210a-210x) in each of the sub-buses and control operations (Fig. 2 turn on or off relays 212a-212x) associated with each of the sub-buses based on the acquired data. Chong remains silent as to whether the backup power path includes a low voltage battery.
 	Ives discloses a power distribution system with a main power path (Fig. 1 200-150-202) and a backup power path (Fig. 1 106-116-156-112-210) including a low voltage battery (Fig. 1 118).It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the backup power path includes a low voltage battery in order to be able to maintain the sub-bus even if the main power source fails.
including a low-voltage battery
 	Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2019/0115756) in view of Ives (US 2020/0303947) and further in view of McCavit (US 5,600,552).
 	With respect to claim 4, Chong in view of Ives make obvious the power distribution system of claim 1 as set forth above, and remain silent as to implementing an eFuse in series with a relay.
 	McCavit discloses  a relay (Fig. 1 18-20) connected in series with an eFuse (Fig. 1 26), the eFuse comprising a third N-Channel MOSFET (Fig. 1 28), the eFuse configured to protect each of the sub-buses (Fig. 1 38) by keeping the voltage level within minimum and maximum bounds (column 3, lines 51-54). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement each of the sub-buses comprise a relay connected in series with an eFuse, the eFuse comprising a third N-Channel MOSFET, the eFuse configured to protect each of the sub-buses from an inrush current, overcurrent condition, or a short circuit, in order to individually and redundantly protect each sub-bus. 
 	Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2019/0115756) in view of Ives (US 2020/03039407) and McCavit (US 5,600,552) and further in view of Chauhan (US 2020/0136369).
 	With respect to claim 7, Chong in view of Ives and McCavit make obvious the power distribution system of claim 4, and Chong further discloses using temperature sensors (paragraph 62), but does not require sensing the junction temperature.
 	Chauhan discloses wherein the microcontroller is configured to: shut down the eFuse in a channel of the sub-buses in response (Fig. 1 190) to a junction temperature (paragraph 44) of the third N-Channel MOSFET being above a threshold temperature. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the microcontroller is configured to: shut down the eFuse in a channel of the sub-buses in response to a junction temperature of the third N-Channel MOSFET being above a threshold temperature, in order to protect the eFuse from over-temperature.  	Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2019/0115756) in view of Ives (US 2020/03039407) and further in view of Tsujioka (US 2019/0109479). 	With respect to claim 9, Chong in view of Ives make obvious the power distribution system of claim 1 as set forth above, and remain silent as to implementing reverse current protection.
 	Ives discloses wherein the OR-ing controllers comprise an integrated circuit (IC) (Fig. 1 101) comprising an anode pin (Fig. 1 12) connected to a source (Fig. 2 22 S) of a second N-Channel MOSFET (Fig. 2 22) and a cathode pin (Fig. 2 N1) connected to a drain (Fig. 2 22 D) of the second N-Channel MOSFET, the OR-ing controllers being configured to implement a reverse polarity protection circuit (Fig. 1 2) by switching the second N-Channel MOSFET to an off state from an on state in response to a reverse current condition being detected across the anode pin and the cathode pin of the second N-Channel MOSFET. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the OR-ing controllers comprise an integrated circuit (IC) comprising an anode pin connected to a source of the second N-Channel MOSFET and a cathode pin connected to a drain of the second N-Channel MOSFET, the OR-ing controllers being configured to implement a reverse polarity protection circuit by switching the second N-Channel MOSFET to an off state from an on state in response to a reverse current condition being detected across the anode pin and the cathode pin of the second N-Channel MOSFET, in order to protect the system from a reverse current condition. 

 	Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2019/0115756) in view of Ives (US 2020/03039407) and further in view of Anderson (US 2015/0277461). 	With respect to claim 10, Chong in view of Ives make obvious the power distribution system of claim 1, wherein: the microcontroller (Chong Fig. 2 200) is configured to monitor a voltage (Fig. 2 210 VMC) and a current (Fig. 2 210 CMC) associated with each of the sub-buses. Chong does not require monitoring the temperature of each sub-bus. 	Anderson discloses monitoring a temperature (Fig. 1 111,112) associated with each of the sub-buses (Fig. 1 TO LOAD DEVICE). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement monitoring a temperature associated with each sub-bus in order to protect the sub-buses from overtemperature damage.

 	Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2019/0115756) in view of Ku (US 2018/0090984). 	With respect to claim 12, Chong discloses the method of claim 11 as set forth above, and remains silent as to regulating a voltage of the main power path.
 	Ku discloses regulating, by a feedback circuit (Fig. 10 126), a voltage (Fig. 2 Vpc) of the main power path including a main power supply (Fig.2 Main Vin) connected in series with an electric power converter (Fig. 2 120); determining (Fig. 2 153), by the feedback circuit, whether the voltage from the electric power converter is below a threshold voltage (Fig. 2 Vpc_set); and compensating for (Fig. 2 153B), by the feedback circuit, the voltage from the electric power converter in response to the voltage being below the threshold voltage. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement regulating, by a feedback circuit, a voltage of the main power path including a main power supply connected in series with an electric power converter; determining, by the feedback circuit, whether the voltage from the electric power converter is below a threshold voltage; and compensating for, by the feedback circuit, the voltage from the electric power converter in response to the voltage being below the threshold voltage, in order to maintain the output voltage at the required voltage level.  	With respect to claim 13, Chong in view of Ku make obvious the method of claim 12, further comprising: determining (Chong Fig. 1 105) whether to transmit power to the components through the main power path or the backup power path. 
 	Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2019/0115756) in view of McCavit (US 5,600,552).
 	With respect to claim 14, Chong discloses the method of claim 11 asset forth above, and remains silent as to connecting a relay in series with an eFuse.
 	McCavit discloses connecting a relay (Fig. 1 18-20) in series with an eFuse (Fig. 1 28); and protecting, by the eFuse, the sub-bus (Fig. 1 38) by keeping the voltage level within minimum and maximum bounds (column 3, lines 51-54). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement connecting, in each of the sub-buses, a relay in series with an eFuse; and protecting, by the eFuse, each of the sub-buses from an inrush current, overcurrent condition, or a short circuit, in order to individually and redundantly protect each sub-bus.  	Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2019/0115756) in view of McCavit (US 5,600,552) and further in view of Chauhan (US 2020/0136369).
 	With respect to claim 17, Chong in view of McCavit make obvious the method of claim 14, and Chong further discloses sensing the temperature (paragraph 62). Chong remains silent as to sensing the junction temperature.
	Chauhan discloses shutting down, by the microcontroller, the eFuse in a sub-bus of the sub-buses in response (Fig. 1 190) to a junction temperature (paragraph 44) associated with the eFuse being above a threshold temperature. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement shutting down, by the microcontroller, the eFuse in a sub-bus of the sub-buses in response to a junction temperature associated with the eFuse being above a threshold temperature, in order to protect the eFuse from over-temperature. 
 	Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2019/0115756) in view of Tsujioka (US 2019/0109479).
 	With respect to claim 19, Chong discloses the method of claim 11 as set forth above, and remains silent as to providing reverse current protection.
 	Tsujioka discloses implementing, by the OR-ing controllers, a reverse polarity protection circuit (Fig. 1 2) by switching a N-Channel MOSFET (Fig. 2 21,22) associated with the OR-ing controllers to an off state from an on state in response to a reverse current condition being detected across an anode pin and a cathode pin of the N-Channel MOSFET associated with the OR-ing controllers. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement further comprising: implementing, by the OR-ing controllers, a reverse polarity protection circuit by switching a N-Channel MOSFET associated with the OR-ing controllers to an off state from an on state in response to a reverse current condition being detected across an anode pin and a cathode pin of the N-Channel MOSFET associated with the OR-ing controllers, in order to protect the system from a reverse current condition. 
 	Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2019/0115756) in view of Anderson (US 2015/0277461).
 	With respect to claim 20, Chong in view of Anderson make obvious the method of claim 11, further comprising: monitoring, by the microcontroller (Chong Fig. 2 200), a voltage (Fig. 2 VMC), a current (Fig. 2 CMC), associated with each of the sub-buses. Chong does not require monitoring the temperature associated with each sub-bus.
 	Anderson discloses monitoring a temperature (Fig. 1 111,112) associated with each of the sub-buses (Fig. 1 TO LOAD DEVICE). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement monitoring a temperature associated with each sub-bus in order to protect the sub-buses from overtemperature damage.
Allowable Subject Matter
 	Claims 2-3, 5-6, 8, 15-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
 	With respect to claim 2, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the feedback circuit is regulated by a relay in series with a transistor.   	
 	With respect to claim 5, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein: the microcontroller further controls the relay in a sub-bus of the sub-buses to: switch from an open state to a closed state before switching the third N-Channel MOSFET in the sub-bus from an off state to an on state; or switch from a closed state to an open state after switching the third N-Channel MOSFET in the channel from an on state to an off state. 	With respect to claim 8, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,  wherein: the microcontroller is configured to: detect whether the eFuse is shut down; and in response to detecting the eFuse is shut down, attempt to turn on the eFuse. 	With respect to claim 15, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, switching, by the microcontroller, the relay in a sub-bus of the sub-buses from an open state to a closed state before switching the eFuse in the sub-bus from an off state to an on state. 	With respect to claim 16, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, switching, by the microcontroller, the relay in a sub-bus of the sub-buses from a closed state to an open state after switching the eFuse in the sub-bus from an on state to an off state. 	 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Korcharz (US 2004/0201931) discloses OR-ing in power distribution.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839